September 24, 2019

|, Gilbert L Mobley, plaintiff, hereby respectfully request a change of venue for

Case No. 6:19-CV-03337-BCW for the following reasons:

1. For the past 35 years, | have been very active, in all forms of media, expressing my opinion in a
variety of contentious matters affecting the City of Springfield. | have been a radio personality
and frequently interviewed by the local and national news stations.

2. This case calls defendants that are Government affiliated entities with significant investment
and potential for great loss if the allegations are proven true.

3. The possibility of extreme bias exists within the local government and within local businesses; to
include developers, suppliers, realtors.

4. Certain prejudice does exist with homeowners near the area of the roadway expansion that
stand to benefit greatly if completed and complaints against me may well be forthcoming.

5. | believe that only an objective analysis performed by a jury far removed from the local venue is
imperative for a fair determination and disposition of this case.

This concise request is to avoid over-burdening the court with information that may not be necessary.
Additional detail regarding any of the above will be provided upon request.

One final consideration would be to allow me to remain anonymous as | have appeared in nationally
syndicated television programs and | have been very outspoken in my opinions regarding public policy. A
local venue would not afford me any such consideration, despite removing my name, as | am well known
as the lead progenitor of the information presented in this action.

Thank you for your consideration.
Sincerely,

Gilbert L. Mobley

Case 6:19-cv-03337-BCW Document5 Filed 09/24/19 Page 1of1
